     Case: 3:20-cv-00043-GHD-JMV Doc #: 37-1 Filed: 12/16/20 1 of 2 PageID #: 197




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                           OXFORD DIVISION

LATOYA HARRIS,

                                                                                     PLAINTIFF

V.                                         CIVIL ACTION NO. 3:20-cv-043-GHD-JMV

                                                                                   DEFENDANT

MEDICAL FINANCIAL SERVICES, INC.
                   DECLARATION OF LAJUANDA WILLIAMS-GRIFFIN

        Pursuant to 28 U.S.C. § 1746, I, LaJuanda Williams-Griffin, hereby declare under the

penalties for perjury under the laws of the United States of America that the following is true and

correct:

        1.      I am an attorney licensed to practice law in Mississippi and I represent the Plaintiff

Latoya Harris in the above caption matter.

        2.      I make this Declaration in support of Plaintiff’s response to defendant Medical

Financial Services, Inc.’s Motion to Dismiss based upon my personal knowledge and review of

the file, emails, and pleadings filed in the above captioned matter.

        3.      I was hired as counsel for Plaintiff to replace Jacob Burns and filed an appearance

in this case on December 7, 2020, replacing Jacob Burns as attorney for Plaintiff based upon his

failures to represent Plaintiff in this matter.

        4.      Jacob Burns did not timely respond to emails, telephone calls, and did not take any

action to remedy this error despite numerous emails and telephone calls.

        5.      I am familiar with the case and request this Court allow the parties time to resolve

any discovery issues and proceed with a timely resolution of this case.
   Case: 3:20-cv-00043-GHD-JMV Doc #: 37-1 Filed: 12/16/20 2 of 2 PageID #: 198




I AFFIRM UNDER THE PENALTIES FOR PERJURY THAT THE FOREGOING
REPRESENTATIONS ARE TRUE AND ACCURATE TO THE BEST OF MY KNOWLEDGE
AND BELIEF.


Dated: December 16, 2020
                                            /s/ LaJuanda Williams-Griffin
                                            LaJuanda Williams-Griffin
